     Case 3:19-cv-07270-WHA Document 190-5 Filed 03/25/21 Page 1 of 2



 1   Archis A. Parasharami (State Bar No. 321661)
     Kevin Ranlett (pro hac vice)
 2   Daniel E. Jones (pro hac vice)
     MAYER BROWN LLP
 3   1999 K Street N.W.
     Washington, D.C. 20006
 4   Telephone:     +1.202.263.3000
     Facsimile:     +1.202.263.5000
 5   Email:         aparasharami@mayerbrown.com
                    kranlett@mayerbrown.com
 6                  djones@mayerbrown.com

 7   Matthew D. Ingber (pro hac vice)
     Jarman D. Russell (pro hac vice)
 8   MAYER BROWN LLP
     1221 Avenue of the Americas
 9   New York, NY 10020
     Telephone: +1.212.506.2373
10   Facsimile: +1.212.849.5973
     Email:       mingber@mayerbrown.com
11                jrusell@mayerbrown.com

12
     Attorneys for Defendant
13   CRICKET WIRELESS LLC

14
                                UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16   JERMAINE THOMAS, et al.,                              Case No. 3:19-cv-07270-WHA
17                         Plaintiffs,
18                                                         [PROPOSED] ORDER GRANTING
     vs.                                                   CRICKET WIRELESS LLC’S
19                                                         MOTION TO EXTEND ALL
     CRICKET WIRELESS LLC,                                 DEADLINES BY 90 DAYS
20
                           Defendant.
21                                                         Judge: Hon. William H. Alsup

22

23

24

25

26

27

28

               [PROPOSED] ORDER GRANTING CRICKET WIRELESS LLC’S MOTION TO EXTEND ALL DEADLINES BY 90 DAYS;
                                                                                 CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 190-5 Filed 03/25/21 Page 2 of 2



 1           After consideration of the Motion to Extend All Deadlines by 90 Days brought by

 2   Defendant Cricket Wireless LLC, the pleadings, files and records of this matter, and having

 3   heard the arguments of counsel, the Motion to Extend All Deadlines by 90 Days is GRANTED.

 4           IT IS ORDERED that the deadlines are now amended as follows:

 5

 6                          Event                            Current deadline           New deadline

 7   Plaintiff’s amended motion for class certification                             June 2, 2021

 8   and motion for leave to file amended complaint

 9   Cricket’s   opposition      to   motion   for   class April 5, 2021            July 6, 2021

10   certification

11   Plaintiffs’ reply in support of motion for class April 26, 2021                July 26, 2021
12   certification
13   Hearing on motion for class certification              May 6, 2021             August 4, 2021
14   Non-expert discovery cut-off                           July 7, 2021            October 5, 2021
15   Disclosure of expert reports                           July 7, 2021            October 5, 2021
16   Disclosure of expert opposition reports                July 21, 2021           October 19, 2021
17   Disclosure of expert reply reports                     July 28, 2021           October 26, 2021
18   Cut-off for expert discovery                           August 11, 2021         November 9, 2021
19   Dispositive motion deadline                            September 2, 2021       December 1, 2021
20   Final pretrial conference                              December 8, 2021        March 8, 2022
21   Trial begins                                           December 20, 2021       March 20, 2022
22

23           Dated: ______                           ___________________________________
24                                                   HON. WILLIAM H. ALSUP
                                                     UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                        1
                 [PROPOSED] ORDER GRANTING CRICKET WIRELESS LLC’S MOTION TO EXTEND ALL DEADLINES BY 90 DAYS;
                                                                                   CASE NO. 3:19-CV-07270-WHA
